DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2020 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites “milk/air mixture” since “/” usually substitutes “or” and “and” or both, it is unclear what is meant by “milk/air”. 
Regarding claim 1, claim 1 recites “wherein the milk/air mixture is heated and converted into milk foam on the pressure side of the pump”, and it is noted that the specification recites that milk/air mixture in the sense of a general term also encompassing milk foam (see paragraph [0009] of PGPUB), thus it is unclear how milk foam is turned into milk foam.
Regarding claim 3, claim 3 recites “conveying milk …in lines to an outlet” and then recites delivering air into “the line.”  Since the claim recites “lines” it is unclear which line “the line” is referring to.
Regarding claim 5, there is no antecedent basis for “the milk/air mixture”.
Regarding claim 11, there is no antecedent basis for “the line section”.
Regarding claim 11, claim 11 recites “the line” while claim 3 recites “conveying milk …in lines to an outlet”, since claim 11 recites “lines” it is unclear which line “the line” is referring to.
Claims 2, 4, and 6-10 are rejected by virtue of their dependence on a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rimpl US 2014/0299001.
Regarding claim 1, Rimpl discloses a method for the production of milk foam with adjustable temperature comprising suctioning milk from at least one container (milk tank 4) and air delivered from a pump (pump 3) as a milk/air mixture ([0008]), conveying the mixture through and heating the mixture in a continuous flow heater (Fig. 2, [0007], [0022])  and after conveying the mixture through and heating the mixture in the continuous flow heater, converting the mixture into milk foam in a throttle device (10b) ([0019]) and conveying the milk foam to an outlet (outlet 6), wherein the milk/air mixture is heated and converted into milk foam on a pressure side of the pump ([0009], [0018]) (it is noted that Applicant defines milk/air mixture as a general term encompassing milk foam).
Regarding claim 2, claim 2 differs from Rimpl in the recitation that counterpressure is generated by the throttle device in the milk/air mixture on the pressure side of the pump, however when the structure recited in the reference is substantially identical to that of the claims claimed properties or functions are presumed to be inherent (MPEP 2112.01.I).
Regarding claim 3, Rimpl discloses a device for production of milk foam with adjustable temperature comprising a pump (pump 3) for conveying milk from at least one container (milk tank 4) in lines to an outlet (outlet 6), an air supply (air feed 7) for delivering air into the line, a continuous flow heater (heater 5) ([0007],[0022]) and a throttle device (10b) wherein the continuous flow heater (5) is disposed on the pressure side of the pump and the throttle device (10b) is disposed downstream from the continuous flow heater (Fig. 1) ([0009],0018], [0019]).
Regarding claim 6, Rimpl discloses that the throttle device is adjustable (the quality of the milk foam can be set by using regulatable throttles) ([0009]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 4, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Rimpl US 2014/0299001 in view of Knip et al. US 2019/0000263.
Regarding claims 4 and 5, claim 4 differs from Rimpl in the recitation that the continuous flow heater is designed as a thick film heater with an electrical resistance heater element whose temperature is adjustable. Regarding claim 5, claim 5 differs from Rimpl in the recitation that the continuous flow heater provides a spiral shaped passageway for the milk/air mixture to be heated. 
Knip discloses a device for the production of milk foam with an adjustable temperature ([0056]), comprising a pump for conveying milk (pump 24) from at least one 
It would have been obvious to one of ordinary skill in the art to substitute the continuous flow heater of Rimpl with the continuous flow heater as taught by Knip, such that that continuous flow heater of Rimpl is designed as a thick film heater with an electrical resistance heater element whose temperature is adjustable and provides a spiral shaped passageway for the milk/air mixture to be heated as taught by Knip, since Knip teaches that the continuous thick film heater is suitable for heating milk foam and is able to quickly change in temperature which would allow for increased processing efficiency, as well as allow use of the device to produce both hot and cold milk foam having good quality without the use of any additional lines.
Regarding claim 7, claim 7 differs from Rimpl in the recitation that the device specifically comprises a control unit to control the pump, valves, the continuous flow heater and/or the throttle. 
Knip discloses a control unit (controller assembly 72) which controls the pump, valves and the continuous flow heater (an electronic controller assembly 72 is provided to control at least the pump 24, the flow through heating unit 26, the first three way valve assembly 58 and fluid valve 70) ([0063], [0055], [0056]). It would have been obvious to one of ordinary skill in the art to modify the device of Rimpl to comprise a control unit to control the pump, valves, and the continuous flow heater as taught by Knip in order to provide greater control of the device.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rimpl US 2014/0299001 in view of Knip et al. US 2019/0000263 in view of Turi et al. US 2016/0051083.
Regarding claim 7, claim 7 differs from Rimpl in view of Knip in the recitation that the control unit specifically controls the throttle device. However it is noted the Rimpl already discloses that the throttle is a regulatable throttle (‘001, [0009]). 
Turi discloses a device for the production of milk foam with an adjustable temperature ([0014]) comprising a pump (2) for conveying milk from at least one container (1) in lines to an outlet (6), an air supply (air supply line 3a and valve 3b) ([0056]) for delivering air into the line, a continuous flow heater (5) and a throttle device (4a) ([0058]-[0060]), wherein the continuous flow heater is disposed on the pressure side of the pump ([0059]). Turi discloses providing a control unit for controlling the pump ([0033]), valves ([0065]) and the throttle ([0060]). It would have been obvious to one of 
Regarding claim 8, claim 8 differs from Rimpl in view of Knip in view of Turi in the recitation that the control unit sets a flow through cross sectional area for the throttle device. 
Turi additionally teaches that the control unit sets a flow through cross sectional area for the throttle device (the throttle is embodied as a variable throttle, so that via a controller 9 of the device two different cross sections of diameters of the throttle 4a can be predetermined) ([0060]) (when the user selects via a control panel the dispensing of cold milk froth, here via the controller 9, a first cross section of flow is adjusted for the throttle 4a….if the user selects warm milk froth via the control panel of the controller 9, a second cross section of flow is adjusted for the throttle 4a, which is different from the first cross section of flow) ([0061]-[0064]). It would have been obvious to one of ordinary skill in the art to modify Rimpl in view of Knip in view of Turi such that the control unit sets a flow through cross sectional area for the throttle device as additionally taught by Turi in order to provide optimal throttle diameters for milk foam at different temperatures.
Regarding claim 9, Rimpl in view of Knip in view of Turi discloses that the flow through cross sectional area of the throttle device is regulated by the control unit as a function of the temperature of the milk/air mixture to be heated (‘083, [0060]-[0064]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rimpl US 2014/0299001 in view of Bonsch et al. US 2014/0197554.
Regarding claim 10, Rimpl discloses that downstream from the throttle device (10b) is a line section to the outlet (line section between 10b and 6) (Fig. 1). 
Claim 10 differs from Rimpl in the recitation that downstream from the throttle device the line section specifically has a length of 0.5 to 2m.
Bonsch discloses a device for the production of milk foam comprising a pump (5) for conveying milk from at least one container in lines to an outlet, an air supply (air supply line 2) for delivering air into the line and a throttle device (7) (Fig. 3). Bonsch discloses providing a line section having a length of 0.5m to the outlet (the settling stretch can be integrated after the T intersection 11) ([0025], [0077], [0078]) downstream from a throttle device (narrow place 7 can be a throttle valve) ([0076]) in order to lead to a gradual slow pressure reduction of the milk and air mixture which has been swirled by the throttle device (narrow place 7), Bonsch discloses that because of the length the settling stretch converts the milk and air mixture from turbulent to laminar form before it is finally discharged into the cup ([0077]). It would have been obvious to one of ordinary skill in the art to modify the device of Rimpl such that downstream from the throttle device the line section specifically has a length of 0.5m as taught by Bonsch in order to lead to a gradual slow pressure reduction of the milk and air mixture which has been swirled by the throttle device and convert the milk and air mixture from turbulent to laminar form before it is finally discharged into the cup.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rimpl US 2014/0299001 in view of Vetterli US 2016/0135474.
Regarding claim 11, claim 11 differs from Rimpl in the recitation that the inner diameter of the line and the line section are different.
Vetterli discloses a device for the production of milk foam comprising a pump (1) for conveying milk from at least one container (2) in lines to an outlet (11), an air supply (4) for delivering air into the line, a continuous flow heater (9) and a throttle device (12), wherein the continuous flow heater (9) is disposed on the pressure side of the pump ([0062]). Vetterli discloses that the inner diameter of different sections of the line are different ([0082]). Vetterli teaches it is known to adjust the cross sectional areas of the line based on desired flow rate ([0017]) and pressure ([0005]). It would have been obvious to one of ordinary skill in the art to modify the inner diameter of the line and the line section to be different as taught by Vetterli based on the desired pressure and flow rate of the different sections.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Regarding the request for interview to previous Examiners of this application to discuss the previous rejections, the previous rejections have been withdrawn and a new grounds of rejection has been presented in this office action based on the teachings of Rimpl, should applicant want to conduct an interview regarding the application, applicant is invited to call Examiner Axtell at (571)270-0316 to schedule an interview.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Quaratesi EP 3066964, discloses a device for the production of .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316.  The examiner can normally be reached on M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.A/
Ashley AxtellExaminer, Art Unit 1792                                                                                                                                                                                                        

/VIREN A THAKUR/Primary Examiner, Art Unit 1792